


110 HR 6227 IH: To exempt longstanding nonfunctionally-integrated

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6227
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2008
			Mr. Lewis of Georgia
			 (for himself, Mr. Ramstad, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To exempt longstanding nonfunctionally-integrated
		  supporting organizations from certain provisions of the Pension Protection Act
		  of 2006.
	
	
		1.Exception from holdings and
			 payout requirements for certain longstanding, fully-funded type III supporting
			 organizations
			(a)Excess business
			 holdingsSubsection (f) of section 4943 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(8)Exception for
				certain longstanding fully funded type III supporting
				organizationsParagraph (1)
				shall not apply to any organization if—
						(A)the organization
				was established before January 1, 1970,
						(B)the organization
				has not accepted any substantial contributions after December 31, 1970,
						(C)no donor to the
				organization was alive on August 17, 2006, and
						(D)no family member
				(within the meaning of section 4958(f)(4)) of any donor is an organization
				manager (as defined in section
				4958(f)(2)).
						.
			(b)Payout
			 requirementsSection
			 1241(d)(1) of the Pension Protection Act of 2006 shall not apply to any
			 organization described in section 4943(f)(8) of the Internal Revenue Code of
			 1986, as added by subsection (a).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
